DETAILED ACTION

Remarks
Claims 1-2, 4-9 and 11-22 have been examined and rejected. This Office action is responsive to the amendment filed on 10/23/2020, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20150193110 A1, published 07/09/2015) in view of de los Reyes (US 8,970,525 B1, published 03/03/2015).

Regarding claim 1, Takahashi teaches the claim comprising:
An information-processing device, comprising: a processor; and a memory storing a program which, when executed by the processor, causes the information processing device to (Takahashi Figs. 1-11; [0040], operation display device 10 comprises a CPU (Central Processing Unit) 11 for entirely controlling the operation of the operation display device 10; the CPU 11 is connected with a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a nonvolatile memory 14; [0042], in the ROM 12, various types of programs are stored; by executing various types of processes by the CPU 11 in accordance with these programs, each function of the operation display device 10 is realized):
detect a first touch-on event on a display device; acquire a first position at which the first touch-on event is detected on the display device (Takahashi Figs. 1-11; [0052], the movement instruction is an operation in which after the user touches the touch panel 15a on the display position of the slider 32 with the user's finger, the user moves the touch position while the user touches the touch panel 15a with the user's finger; [0054], FIGS. 2A to 2C show the situation in which the user touches the slider 32 with the user's finger and moves the slider 32 from the left to the right);  
control the display device to display a movable user interface element (UI element) based on the acquired first position (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with the user's finger (based on the acquired first position), the user can move the slider 32 on the scale portion 31 by moving the user's finger along the scale portion 31 while the user touches the touch panel 15a; [0053], while the user's finger touches the touch panel 15a in the above movement instruction, the CPU 11 of the operation display device 10 moves the slider 32 on the scale portion 31 so as to follow the user's finger which touches the touch panel 15a),
and to display first content corresponding to the acquired first position (Takahashi Figs. 1-11; [0045], the display unit 16 has the function for displaying optional display contents; [0048], ; 
detect a first touch-off event on the display device after detecting the first touch-on event; store a second position or a time at which the first touch-off event is detected on the display device in a storing unit (Takahashi Figs. 1-11; [0053], when the user's finger is released from the touch panel 15a, the CPU 11 stops the slider 32 at the position on which the user's finger is released from the touch panel 15a; when the CPU 11 judges that the slider 32 (this is, the touch position) passes the specific stop position 33 in the movement of the slider 32 in accordance with the movement instruction, the CPU 11 stops the movement of the slider 32 (touch-off event); [0054], FIG. 2C shows the situation in which the slider 32 is automatically stopped at the specific stop position 33 because the touch position passes the specific stop position 33 (in 2C a touch-off event is shown when the finger no longer touching the slider; see also [0056] and [0096], indicating the processes in Figs. 3 and 10 are repeated for every new touch event); 
calculate a distance between the second position stored in the storing unit and a third position of a second touch-on event detected on the display device (Takahashi Figs. 1-11; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued ;
or calculate a time period between the time at which the first touch-off event is detected and the time of the second touch-on event (Takahashi Figs. 1-11; [0113], as an example in which the movement instruction is continued above a certain degree after the object is stopped, in the embodiment, in FIGS. 9A to 9C and FIG. 10, the case in which the touch position of the user's finger is apart from the specific stop position 33 by the predetermined distance D is exemplified; however, the example in which the movement instruction is continued above a certain degree after the object is stopped is not limited to the above case; the case in which the movement instruction is continued above a certain degree after the object is stopped, may be the case in which the touch operation is continued during a certain time or more after the object is stopped at the specific stop position, or the like; see also [0095], [0102-0103])
and control the display device to display the UI element at the second position, and to display second content corresponding to the second position, in place of displaying the UI element at the third position, and third content corresponding to the third position, if the calculated distance is less than a predetermined distance value or the calculated time period is less than a predetermined time value (Takahashi Figs. 1-11; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the user's finger after the object (slider 32) is stopped at the specific stop position 33; after the touch position passes the specific stop position 33 and the object (slider 32) is stopped at the specific stop position 33 (touch-off event at second position), the touch operation is continued by using the user's finger; as shown in FIG. 9B, when the touch position is apart from the specific stop position 33 by the predetermined distance D, the CPU 11 sets the object (slider 32) to the focus condition again; specifically, as shown in FIG. 9C, the object (slider 32) is moved and displayed at the touch position of the user's finger; then, the CPU 11 moves the object (slider 32) so as to follow the touch position of the user's finger; [0102], the CPU 11 judges whether the distance between the specific stop position at which the object is stopped and the current touch position of the user's finger is equal to or more than the predetermined distance D (Step S311); [0103], in case that the distance between the specific stop position at which the object is stopped and the current touch position of the user's finger is less than the predetermined distance D (Step S311; No), the process is ended; this situation is the situation in which the object is stopped at the specific stop position and only the user's finger moves; [0104], in case that the distance between the specific stop position at which the object is stopped and the current touch position of the user's finger is equal to or more than the predetermined distance D (Step S311; Yes), the CPU 11 moves the object; [0113], as an example in which the movement instruction is continued above a certain degree after the object is stopped, in the embodiment, in FIGS. 9A to 9C and FIG. 10, the case in which the touch position of the user's finger is apart from the specific stop position 33 by the predetermined distance D is exemplified; however, the example in which the movement instruction is continued above a certain degree after the object is stopped is not limited to the above case; the case in which the movement instruction is continued above a certain degree after the object is stopped, may be the case in which the touch operation is continued during a certain time or more after the object is stopped at the specific stop position, ;
However, Takahashi fails to expressly disclose acquire a second position at which the first-touch off event is detected on the display device; store the second position and a time at which the first touch-off event is detected on the display device in a storing unit; calculate a distance between the second position stored in the storing unit and a third position at which a start time of a second touch-on event is newly detected on the display device; calculate a time period between the time at which the first touch-off event is detected and the start time of the second touch-on event; control the display device to display the UI element at the second position, and to display second content corresponding to the second position, in place of displaying the UI element at the third position, and third content corresponding to the third position, if the calculated distance is less than a predetermined distance value and the calculated time period is less than a predetermined time value .  In the same field of endeavor, de los Reyes teaches:
acquire a second position at which the first-touch off event is detected on the display device; store the second position and a time at which the first touch-off event is detected on the display device in a storing unit (de los Reyes Figs. 1-7; col. 1 [line 50], after detecting a new contact on the trackpad after a predetermined period of time without any contact on the trackpad (acquiring and storing time of a first touch off and time second touch on), any movement tied to a predetermined amount of increasing pressure on the trackpad for the new contact is temporarily discarded, for a preset amount of time; col. 6 [line 35], FIG. 5A is a flow diagram of an exemplary process that may be used to mitigate cursor wobble; col. 6 [line 46], for each "contact", the computing device may maintain some information in a record to avoid accidental wobble; col. 7 [line 7], each frame of input data may be captured in milliseconds or other measures; when a button goes up, the device may interpret the action as a user lifting a finger (first touch off event), so pressure may be decreasing; col. 6 [line 66] – col. 7 [line 6] as ; 
calculate a distance between the second position stored in the storing unit and a third position at which a start time of a second touch-on event is newly detected on the display device; calculate a time period between the time at which the first touch-off event is detected and the start time of the second touch-on event; control the display device to display the UI element at the second position, and to display second content corresponding to the second position, in place of displaying the UI element at the third position, and third content corresponding to the third position, if the calculated distance is less than a predetermined distance value and the calculated time period is less than a predetermined time value (de los Reyes Figs. 1-7; col. 1 [line 50], after detecting a new contact on the trackpad after a predetermined period of time without any contact on the trackpad (calculate a time period between the time at which the first touch-off event is detected and the start time of the second touch-on event), any movement for the new contact is temporarily discarded, for a preset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated acquire a second position at which the first-touch off event is detected on the display device; store the second position and a time at which the first touch-off event is detected on the display device in a storing unit; calculate a distance between the second position stored in the storing unit and a third position at which a start time of a second touch-on event is newly detected on the display device; calculate a time period between the time at which the first touch-off event is detected and the start time of the second touch-on event; control the display device to display the UI element at the second position, and to display second content corresponding to the second position, in place of displaying the UI element at the third position, and third content corresponding to the third position, if the calculated distance is less than a predetermined distance value and the calculated time period is less than a predetermined time value as suggested in de los Reyes into Takahashi.  Doing so would be desirable because the system may be utilized in conjunction with touchscreens or any other input devices (see de los Reyes col. 9 [line 37]) and in conjunction with slideable UI elements (see de los Reyes col. 8 [line 10]).  When a finger is first set on a trackpad, the center of the finger that sets the coordinate on the trackpad unintentionally moves slightly, causing "cursor wobble"--a slight, unintended movement of a cursor on a display of the device (see de los Reyes col. 1 [line 31]).  Due to cursor wobble, the user may cause unintentional inputs. This 

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium storing a program that, when executed by a processor, cause the processor to perform operations comprising (Takahashi Figs. 1-11; [0040], operation display device 10 comprises a CPU (Central Processing Unit) 11 for entirely controlling the operation of the operation display device 10. The CPU 11 is connected with a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a nonvolatile memory 14; [0042], in the ROM 12, various types of programs are stored; by executing various types of processes by the CPU 11 in accordance with these programs, each function of the operation display device 10 is realized; [0115], the non-transitory computer-readable recording medium can easily stop the object at the specific stop position).  Consequently, claim 21 is rejected for the same reasons.

	Regarding claim 2, Takahashi in view of de los Reyes teaches all the limitations of claim 1, further comprising:
wherein the first touch-on event is continuously detected as a drag operation after detection of a start of the first touch-on event, the UI element is moved to the second position, and then the UI element is moved in accordance with a movement amount of the drag operation (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with the user's finger (first touch-on event), the user can move the slider 32 on the scale portion 31 by moving the user's finger along the scale portion 31 while the user touches the touch panel 15a; [0053-0054], while the user's finger touches the touch panel 15a in the above movement instruction, the CPU 11 of 

Regarding claim 4, Takahashi in view of de los Reyes teaches all the limitations of claim 1.  de los Reyes further teaches:
wherein the UI element is displayed at the third position regardless of the calculated distance or the calculated time period, when during the second touch-on event, the third position is continuously touched without moving therefrom for at least a threshold time period (de los Reyes Figs. 1-7; col. 6 [line 35], process 500 may be applied for each contact (e.g., finger) in every received input frame of data (502); col. 7 [line 23], if the physical click button changed state (e.g., went up or down) compared to the last input frame, process 500 may create a new record (510) associated with the contact (see table 1, location and time stored for the first touch-off events and touch touch-on events); see also col. 6 [line 66] – col. 7 [line 7]); col. 7 [line 37], if process 500 creates or updates a record (510), the device does not allow that finger to cause motion on a display for this frame (e.g., for a preset amount of time such as 750 milliseconds, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the UI element is displayed at the third position regardless of the calculated distance or the calculated time period, when during the second touch-on event, the third position is continuously touched without moving therefrom for at least a threshold time period as suggested in de los Reyes into Takahashi.  Doing so would be desirable because the system may be utilized in conjunction with touchscreens or any other input devices (see de los Reyes col. 9 [line 37]) and in conjunction with slideable UI elements (see de los Reyes col. 8 [line 10]).  When a finger is first set on a trackpad, the center of the 

Regarding claim 12, Takahashi in view of de los Reyes teaches all the limitations of claim 1, further comprising:
wherein the UI element can be moved in an operating region displayed on the display device and the UI element indicates an adjustment value of content (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with the user's finger (based on the acquired first position), the user can move the slider 32 on the scale portion 31 by moving the user's finger along the scale portion 31 while the user touches the touch panel 15a; [0053], while the user's finger touches the touch panel 15a in the above movement instruction, the CPU 11 of the operation display device 10 moves the slider 32 on the scale portion 31 so as to follow the user's finger which touches the touch panel 15a; [0049], the slider bar 30 is a user I/F for adjusting an optional control parameter (for example, the density of the copy))

Regarding claim 13, Takahashi in view of de los Reyes teaches all the limitations of claim 1, further comprising
further comprising: calculating a touch-on duration associated with the second touch-on event; and disabling a process associated with the second touch-on event if the touch-on duration does not exceed a predetermined amount of time (Takahashi Figs. 1-11; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the 

Regarding claim 14, Takahashi teaches the claim comprising:
An information-processing device, comprising: a processor; and a memory storing a program which, when executed by the processor, causes the information processing device to (Takahashi Figs. 1-11; [0040], operation display device 10 comprises a CPU (Central Processing Unit) 11 for entirely controlling the operation of the operation display device 10; the CPU 11 is connected with a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a nonvolatile memory 14; [0042], in the ROM 12, various types of programs are stored; by executing various types of processes by the CPU 11 in accordance with these programs, each function of the operation display device 10 is realized):
detect a touch operation on a display device; execute, in response to a first touch operation on the display device, a first process based on a first position corresponding to the first touch operation (Takahashi Figs. 1-11; [0052], the movement instruction is an operation in which after the user touches the touch panel 15a on the display position of the slider 32 with the user's finger, the user moves the touch position while the user touches the touch panel 15a with the user's finger; [0054], FIGS. 2A to 2C show the situation in which the user touches the slider ; 
store the first position used for the execution of the first process, and a second position corresponding to an end of the first touch operation; calculate, when a second touch operation on the display device is detected, a distance between the stored second position and a third position corresponding to the second touch operation (Takahashi Figs. 1-11; [0053], when the user's finger is released from the touch panel 15a, the CPU 11 stops the slider 32 at the position on which the user's finger is released from the touch panel 15a; when the CPU 11 judges that the slider 32 (this is, the touch position) passes the specific stop position 33 in the movement of the slider 32 in accordance with the movement instruction, the CPU 11 stops the movement of the slider 32 (touch-off event); [0054], FIG. 2C shows the situation in which the slider 32 is automatically stopped at the specific stop position 33 because the touch position passes the specific stop position 33 (in 2C a touch-off event is shown when the finger no longer touching the slider; see also [0056] and [0096], indicating the processes in Figs. 3 and 10 are repeated for every new touch event; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the user's finger after the object (slider 32) is stopped at the specific stop position 33; after the touch position passes the specific stop position 33 and the object (slider 32) is stopped at the specific stop position 33, the touch operation is continued by using the user's finger; as shown in FIG. 9B, when the touch position is apart from the specific stop position 33 by the predetermined distance D, the CPU 11 sets the object (slider 32) to the focus condition again; specifically, as shown in FIG. 9C, the object (slider 32) is moved and displayed at the touch position of the user's finger; then, the CPU 11 moves the object ,  
or a time period between the end of the first touch operation and the second touch operation (Takahashi Figs. 1-11; [0113], as an example in which the movement instruction is continued above a certain degree after the object is stopped, in the embodiment, in FIGS. 9A to 9C and FIG. 10, the case in which the touch position of the user's finger is apart from the specific stop position 33 by the predetermined distance D is exemplified; however, the example in which the movement instruction is continued above a certain degree after the object is stopped is not limited to the above case; the case in which the movement instruction is continued above a certain degree after the object is stopped, may be the case in which the touch operation is continued during a certain time or more after the object is stopped at the specific stop position, or the like; see also [0095], [0102-0103])
execute a second process based on the second position in response to the second touch operation when the calculated distance is shorter than a prescribed value or the calculated time period is less than a prescribed time value; and execute a third process based on the third position in response to the second touch operation when the calculated distance is longer than the prescribed value or the calculated time period is greater than the prescribed time value; and control the display device to display a UI element at the second position and content corresponding to the second position, in place of displaying the UI element at the third position, and content corresponding to the third position, if the calculated distance is shorter than the prescribed value or the calculated time period is less than the prescribed time value (Takahashi Figs. 1-11; [0045], the display unit 16 has the function for displaying optional display contents; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the user's finger after the object (slider 32) is stopped at the specific stop 
However, Takahashi fails to expressly disclose calculate, when a second touch operation on the display device is detected, a distance between the stored second position and a third position corresponding to a beginning of the second touch operation, and a time period between the end of the first touch operation and the beginning of the second touch operation; execute a second process based on the second position in response to the second touch operation when the calculated distance is shorter than a prescribed value and the calculated time period is less than a prescribed time value; execute a third process based on the third position in response to the second touch operation when the calculated distance is longer than the prescribed value or the calculated time period is greater than the prescribed time value; and control the display device to display a UI element at the second position and content corresponding to the second position, in place of displaying the UI element at the third position, and content corresponding to the third position, if the calculated distance is shorter than the prescribed value and the calculated time period is less than the prescribed time value.  In the same field of endeavor, de los Reyes teaches:
calculate, when a second touch operation on the display device is detected, a distance between the stored second position and a third position corresponding to a beginning of the second touch operation, and a time period between the end of the first touch operation and the beginning of the second touch operation (de los Reyes Figs. 1-7; col. 1 [line 50], after detecting a new contact on the trackpad after a predetermined period of time without any contact on the ; 
execute a second process based on the second position in response to the second touch operation when the calculated distance is shorter than a prescribed value and the calculated time period is less than a prescribed time value; execute a third process based on the third position in response to the second touch operation when the calculated distance is longer than the prescribed value or the calculated time period is greater than the prescribed time value; and control the display device to display a UI element at the second position and content corresponding to the second position, in place of displaying the UI element at the third position, and content corresponding to the third position, if the calculated distance is shorter than the prescribed value and the calculated time period is less than the prescribed time value (de los Reyes Figs. 1-7; col. 1 [line 50], after detecting a new contact on the trackpad after a predetermined period of time without any contact on the trackpad (calculate a time period between the time at which the first touch-off event is detected and the start time of the second touch-on event), any movement for the new contact is temporarily discarded, for a preset amount of time; col. 7 [line 23], if the physical click button changed state (e.g., went up or down) compared to the last input frame, process 500 may create a new record (510) associated with the contact (see col. 7 [line 7] and table 1, location and time stored for the first touch-off events and touch touch-on events); see also col. 6 [line 66] – col. 7 [line 7]); col. 7 [line 37], if process 500 creates or updates a record (510) (see above col. 7 [line 7] and col. 7 [line 23], state change), the device does not allow that finger to cause motion on a display for this frame (e.g., for a preset amount of time such as 750 milliseconds, or until the finger moves a certain distance from a coordinate in the record); col. 7 [line 62] – col. 8 [line 23], the process may examine a total distance this contact has traveled from the coordinate in the record of the contact; if the distance is equal to or greater than some value (such as 4 mm) (518, yes), the device may let this contact cause motion during this frame; if the distance is not equal to or 


Regarding claim 22, claim 22 contains substantially similar limitations to those found in claim 14, the only difference being A non-transitory computer-readable storage medium storing a program that, when executed by a processor, cause the processor to perform operations comprising (Takahashi Figs. 1-11; [0002], the present invention relates to an object stop position control method, an operation display device and a non-transitory computer-readable recording medium for controlling the stop position of the object when the object is moved on a display window in accordance with the movement instruction from the user; [0040], operation display device 10 comprises a CPU (Central Processing Unit) 11 for entirely controlling the operation of the operation display device 10; the CPU 11 is connected with a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a nonvolatile memory 14; [0042], in the ROM 12, various types of programs are stored; by executing various types of processes by the CPU 11 in accordance with these programs, each function of the operation display device 10 is realized).  Consequently, claim 22 is rejected for the same reasons.

Regarding claim 15, Takahashi in view of de los Reyes teaches all the limitations of claim 14, further comprising:
wherein the UI element is a slider on a slider bar (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with the user's finger (based on the acquired first position), the user can move the slider 32 on the scale portion 31 by moving the user's finger along the scale portion 31 while the user touches the touch panel 15a; [0049], the slider bar 30)

Regarding claim 18, Takahashi in view of de los Reyes teaches all the limitations of claim 14, further comprising:
wherein an operating region is displayed on the display device, and wherein at least one of the first process, the second process, or the third process includes designating a parameter used to adjust content (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with 

Regarding claim 19, Takahashi in view of de los Reyes teaches all the limitations of claim 14.  de los Reyes further teaches:
wherein the third process based on the third position is executed in response to the second touch operation regardless of the calculated distance or the calculated time period, when during the second touch operation, the third position is continuously touched without moving therefrom for at least a threshold time period (de los Reyes Figs. 1-7; col. 6 [line 35], process 500 may be applied for each contact (e.g., finger) in every received input frame of data (502); col. 7 [line 23], if the physical click button changed state (e.g., went up or down) compared to the last input frame, process 500 may create a new record (510) associated with the contact (see table 1, location and time stored for the first touch-off events and touch touch-on events); see also col. 6 [line 66] – col. 7 [line 7]); col. 7 [line 37], if process 500 creates or updates a record (510), the device does not allow that finger to cause motion on a display for this frame (e.g., for a preset amount of time such as 750 milliseconds, or until the finger moves a certain distance from a coordinate in the record; as shown in Fig. 5, a new contact or state change results in creation of a new record, while an existing contact does not); col. 7 [line 62] – col. 8 [line 23], the process may examine a total distance this contact has traveled from the coordinate in the record of the contact; if the distance is not equal to or greater than a preset value (518, no), however, this may indicate that the finger movement was unintentional, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the third process based on the third position is executed in response to the second touch operation regardless of the calculated distance or the calculated time period, when during the second touch operation, the third position is continuously touched without moving therefrom for at least a threshold time period as suggested in de los Reyes into Takahashi.  Doing so would be desirable because the system may be utilized in conjunction with touchscreens or any other input devices (see de los Reyes col. 9 [line 37]) and in conjunction with slideable UI elements (see de los Reyes col. 8 [line 10]).  When a finger is first set on a trackpad, the center of the finger that sets the coordinate on the trackpad unintentionally moves slightly, causing "cursor wobble"--a slight, unintended movement of a cursor on a display of the device (see de los Reyes col. 1 [line 31]).  Due to cursor wobble, the user may cause unintentional inputs. This may prove frustrating for a user, and it may prove difficult for a user to personally adjust cursor settings to correct for cursor 

Regarding claim 20, Takahashi in view of de los Reyes teaches all the limitations of claim 14, de los Reyes further teaches:
wherein when the calculated time period is greater than the prescribed value, the third process based on the third position is executed in response to the second touch operation regardless of the calculated distance (de los Reyes Figs. 1-7 col. 7 [line 23], if the physical click button changed state (e.g., went up or down) compared to the last input frame, process 500 may create a new record (510) associated with the contact (see table 1, location and time stored for the first touch-off events and touch touch-on events); see also col. 6 [line 66] – col. 7 [line 19]); col. 7 [line 37], if process 500 creates or updates a record (510), the device does not allow that finger to cause motion on a display for this frame (e.g., for a preset amount of time such as 750 milliseconds, or until the finger moves a certain distance from a coordinate in the record); col. 7 [line 62] – col. 8 [line 23], the process may examine a total distance this contact has traveled from the coordinate in the record of the contact; if the distance is not equal to or greater than a preset value (518, no), however, this may indicate that the finger movement was unintentional, and the process continues, to check the current time against the time in the record for the contact (524); if the current time is equal to or greater than some preset value after the time in the record, such as 75 milliseconds, (524, yes) this may indicate that enough time has passed, for example to indicate that this contact may be slowly being rocked back or forth, and that this contact should cause motion during this frame; as shown in Fig. 5, operation 516 (col. 1 [line 50], col. 7 [line 37], col. 7 [line 62] – col. 8 [line 36], movement allowed) is reached based on determining that predetermined time period (524) has been exceeded, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein when the calculated time period is greater than the prescribed value, the third process based on the third position is executed in response to the second touch operation regardless of the calculated distance as suggested in de los Reyes into Takahashi.  Doing so would be desirable because the system may be utilized in conjunction with touchscreens or any other input devices (see de los Reyes col. 9 [line 37]) and in conjunction with slideable UI elements (see de los Reyes col. 8 [line 10]).  When a finger is first set on a trackpad, the center of the finger that sets the coordinate on the trackpad unintentionally moves slightly, causing "cursor wobble"--a slight, unintended movement of a cursor on a display of the device (see de los Reyes col. 1 [line 31]).  Due to cursor wobble, the user may cause unintentional inputs. This may prove frustrating for a user, and it may prove difficult for a user to personally adjust cursor settings to correct for cursor wobble. The methods and systems described here provide for automatic correction of cursor wobble without requiring additional preferences created by a user (see de los Reyes col. 5 [line 5]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of de los Reyes in further view of Shimamura (US 2011/0169753 A1, published 07/14/2011).

Regarding claim 5, Takahashi in view of de los Reyes teaches all the limitations of claim 1.  However, Takahashi in view of de los Reyes fails to expressly disclose wherein the storing unit stores a plurality of second positions, and the calculated distance is based on the third position and the plurality of second positions.  In the same field of endeavor, Shimamura further teaches:
wherein the storing unit stores a plurality of second positions, and the calculated distance is based on the third position and the plurality of second positions (Shimamura Figs 1-11; [0030], storing unit storing coordinates; [0046], in the initial processing, a following moving flag is initialized to "0 (following moving prohibited)", and previous input coordinates (X.sub.0, Y.sub.0) that were held in the RAM 8 are initialized with input coordinates (X.sub.1, Y.sub.1; [0051-0052], comparing a calculated distance to a prescribed value to allow movement of the object for a stored first object position and a second input position; [0054], in the determination in step S205, if the following moving flag is "1 (following moving permitted)" (YES in step S205), the information processing apparatus 10, in the movement control unit 24, instructs the display control unit 4 to move the object to the extent of the moving amount corresponding to the difference between the previous input coordinates (second position) and the present input coordinates (third position); first, a difference (X.sub.1-X.sub.0, Y.sub.1-Y.sub.0) between the previous input coordinates and the present input coordinates is calculated, and the new position (x+X.sub.1-X.sub.0, y+Y.sub.1-Y.sub.0) of the object is calculated; the object is moved based on the obtained values; [0055], afterward the CPU 7, updates the previous input coordinates with the present input coordinates, and updates the coordinate position (x, y) of the object corresponding to the moving amount in step S211 (step S212) (new second position); the information processing apparatus 10 returns again to the processing of step S203, and continuously performs the same detection as described above; as described, the calculated distance is repeatedly updated based previously stored object coordinate positions (stored second positions) and movement amounts (current third positions))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the storing unit stores a plurality of second positions, and the calculated distance is based on the third position and the plurality of second positions as suggested in Shimamura into Takahashi in view of de los Reyes. Doing so would be desirable because previous solutions are inadequate and complicated (see Shimamura 

Regarding claim 6, Takahashi in view of de los Reyes in further view of Shimamura teaches all the limitations of claim 5.  Shimamura further teaches:
wherein the calculated distance is based on a position selected among the plurality of second positions based on a time at which the UI element had been displayed (Shimamura Figs 1-11; [0046-0047], the information processing apparatus detects whether or not a drag operation has been performed for the object; detection and determination processing by the drag operation detection unit 22 are performed at each instance of a predetermined time interval (movement/second positions determined based on a time at which the UI element had been displayed); [0051-0052], comparing a calculated distance to a prescribed value to allow movement of the object for a stored first object position and a second input position; [0054], in the determination in step S205, if the following moving flag is "1 (following moving permitted)" (YES in step S205), the information processing apparatus 10, in the movement control unit 24, instructs the display control unit 4 to move the object to the extent of the moving amount corresponding to the difference between the previous input coordinates (second position) and the present input coordinates (third position); first, a difference (X.sub.1-X.sub.0, Y.sub.1-Y.sub.0) between the previous input coordinates and the present input coordinates is calculated, and the new position (x+X.sub.1-X.sub.0, y+Y.sub.1-Y.sub.0) of the object is calculated; the object is moved based on the obtained values; [0055], afterward the CPU 7, updates the previous input coordinates with the present input coordinates, and updates the coordinate position (x, y) of the object corresponding to the moving amount in step S211 (step S212) (new second position); the information processing apparatus 10 returns again to the processing of step S203, and continuously performs the same detection as described above; as described, the calculated distance is repeatedly updated based a current stored object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the calculated distance is based on a position selected among the plurality of second positions based on a time at which the UI element had been displayed as suggested in Shimamura into Takahashi in view of de los Reyes. Doing so would be desirable because previous solutions are inadequate and complicated (see Shimamura [0004-0006]).  The present invention provides technology whereby operability is improved when moving a small object using coordinate input (see Shimamura [0007]).

Regarding claim 7, Takahashi in view of de los Reyes in further view of Shimamura teaches all the limitations of claim 5.  Shimamura further teaches:
wherein the calculated distance is based on a position selected by a user among the plurality of second positions (Shimamura Figs 1-11; [0051-0052], comparing a calculated distance to a prescribed value to allow movement of the object for a stored first object position and a second input position; [0054], in the determination in step S205, if the following moving flag is "1 (following moving permitted)" (YES in step S205), the information processing apparatus 10, in the movement control unit 24, instructs the display control unit 4 to move the object to the extent of the moving amount corresponding to the difference between the previous input coordinates (second position) and the present input coordinates (third position); first, a difference (X.sub.1-X.sub.0, Y.sub.1-Y.sub.0) between the previous input coordinates and the present input coordinates is calculated, and the new position (x+X.sub.1-X.sub.0, y+Y.sub.1-Y.sub.0) of the object is calculated; the object is moved based on the obtained values; [0055], afterward the CPU 7, updates the previous input coordinates with the present input coordinates, and updates the coordinate position (x, y) of the object corresponding to the moving amount in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the calculated distance is based on a position selected by a user among the plurality of second positions as suggested in Shimamura into Takahashi in view of de los Reyes. Doing so would be desirable because previous solutions are inadequate and complicated (see Shimamura [0004-0006]).  The present invention provides technology whereby operability is improved when moving a small object using coordinate input (see Shimamura [0007]).

Claims 8, 9, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of de los Reyes in further view of Ubillos et al. (US 20110289413 A1, published 11/24/2011), hereinafter Ubillos.

Regarding claim 8, Takahashi in view of de los Reyes teaches all the limitations of claim 1, further comprising:
wherein a slide operation of the UI element can be performed in a prescribed direction in an operating region displayed on the display device (Takahashi Figs. 1-11; [0052], after the user touches the slider 32 with the user's finger (based on the acquired first position), the user can move the slider 32 on the scale portion 31 by moving the user's finger along the scale portion 31 while the user touches the touch panel 15a; [0053], while the user's finger touches the touch panel 15a in the above movement instruction, the CPU 11 of the operation display device 10 
However, Takahashi in view of de los Reyes fails to expressly disclose the UI element indicates a playback location of content displayed on the display device.  In the same field of endeavor, Ubillos teaches
the UI element indicates a playback location of content displayed on the display device (Ubillos Figs. 1-14; [0052], FIGS. 4A-4E depict examples of schematics of frames in a video clip corresponding to positions of a playhead (UI element); the playhead is moved horizontally across thumbnail number 2 in thumbnail group number 3; as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane; scrubbing refers to previewing the contents of one or more thumbnails 205 by moving the cursor over the thumbnail 205; [0067], FIG. 9 depicts an example of a flow chart of a method of scrubbing based on a play speed of a playhead; the playhead can be controlled using the pointing device; by moving the playhead across one or more thumbnails, the frames corresponding to the positions of the playhead are displayed in the preview pane 115 (current playback position); [0039], video in a video clip is stored as a sequence of frames; the preview pane 115 displays frames, wherein a frame is one of the plurality of photographic images in a motion picture; a frame displayed in the preview pane 115 corresponds to a time instant in the video clip; the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input (current playback position))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the UI element indicates a playback location of content displayed on the display device as suggested in Ubillos into Takahashi in view of de los Reyes. Doing so would be desirable because the system can simplify the video editing process and make it user-friendly. Since the tediousness involved in editing is significantly reduced, a 

Regarding claim 9, Takahashi in view of de los Reyes in further view of Ubillos teaches all the limitations of claim 8.  Ubillos further teaches:
wherein the content includes at least one of continuously-photographed images, a moving image, a plurality of still images, and audio (Ubillos Figs. 1-14; [0052], FIGS. 4A-4E depict examples of schematics of frames in a video clip corresponding to positions of a playhead (UI element); the playhead is moved horizontally across thumbnail number 2 in thumbnail group number 3; as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane; scrubbing refers to previewing the contents of one or more thumbnails 205 by moving the cursor over the thumbnail 205; [0039], video in a video clip is stored as a sequence of frames; the preview pane 115 displays frames, wherein a frame is one of the plurality of photographic images in a motion picture; a frame displayed in the preview pane 115 corresponds to a time instant in the video clip; the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input (current playback position))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the content includes at least one of continuously-photographed images, a moving image, a plurality of still images, and audio as suggested in Ubillos into Takahashi in view of de los Reyes. Doing so would be desirable because the system can simplify the video editing process and make it user-friendly. Since the tediousness involved in editing is significantly reduced, a user is encouraged to perform 

Regarding claim 11, Takahashi in view of de los Reyes teaches all the limitations of claim 1.  However, Takahashi in view of de los Reyes fails to expressly disclose wherein the UI element can be moved on an image displayed on the display device and the UI element is used to designate a pixel of the image.  In the same field of endeavor, Ubillos teaches
wherein the UI element can be moved on an image displayed on the display device and the UI element is used to designate a pixel of the image (Ubillos Figs. 1-14; [0052], FIGS. 4A-4E depict examples of schematics of frames in a video clip corresponding to positions of a playhead; the playhead is moved horizontally across thumbnail number 2 in thumbnail group number 3; as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane; scrubbing refers to previewing the contents of one or more thumbnails 205 by moving the cursor over the thumbnail 205; [0067], FIG. 9 depicts an example of a flow chart of a method of scrubbing based on a play speed of a playhead; the playhead can be controlled using the pointing device; by moving the playhead across one or more thumbnails, the frames corresponding to the positions of the playhead are displayed in the preview pane 115; [0039], video in a video clip is stored as a sequence of frames; the preview pane 115 displays frames, wherein a frame is one of the plurality of photographic images in a motion picture; a frame displayed in the preview pane 115 corresponds to a time instant in the video clip; the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input; as shown in Fig. 4, the playhead can be moved on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the UI element can be moved on an image displayed on the display device and the UI element is used to designate a pixel of the image as suggested in Ubillos into Takahashi in view of de los Reyes. Doing so would be desirable because the system can simplify the video editing process and make it user-friendly. Since the tediousness involved in editing is significantly reduced, a user is encouraged to perform improved editing operations on the video content. The quality of the finished video and the confidence of the user in video editing can simultaneously be improved (see Ubillos [0015]).  Additionally, it would provide a convenient interface that allows a user to view desired content in a user-friendly manner.

Regarding claim 16, Takahashi in view of de los Reyes teaches all the limitations of claim 14, further comprising:
wherein at least one of the first process, the second process, or the third process includes selecting (Takahashi Figs. 1-11; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the user's finger after the object (slider 32) is stopped at the specific stop position 33; after the touch position passes the specific stop position 33 and the object (slider 32) is stopped at the specific stop position 33, the touch operation is continued by using the user's finger; see also [0102-0103], [0113])
However, Takahashi in view of de los Reyes fails to expressly disclose selecting a frame of a plurality of frames included in a moving image.  In the same field of endeavor, Ubillos teaches
selecting a frame of a plurality of frames included in a moving image (Ubillos Figs. 1-14; [0052], FIGS. 4A-4E depict examples of schematics of frames in a video clip corresponding to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated selecting a frame of a plurality of frames included in a moving image as suggested in Ubillos into Takahashi in view of de los Reyes. Doing so would be desirable because the system can simplify the video editing process and make it user-friendly. Since the tediousness involved in editing is significantly reduced, a user is encouraged to perform improved editing operations on the video content. The quality of the finished video and the confidence of the user in video editing can simultaneously be improved (see Ubillos [0015]).  Additionally, it would provide a convenient interface that allows a user to view desired content in a user-friendly manner.

Regarding claim 17, Takahashi in view of de los Reyes teaches all the limitations of claim 14, further comprising:
wherein at least one of the first process, the second process, or the third process includes designating (Takahashi Figs. 1-11; [0095], FIGS. 9A to 9C show the movement example in which the touch operation is continued by using the user's finger after the object (slider 32) is stopped at the specific stop position 33; after the touch position passes the specific stop position 33 and the object (slider 32) is stopped at the specific stop position 33, the touch operation is continued by using the user's finger; see also [0102-0103], [0113])
However, Takahashi in view of de los Reyes fails to expressly disclose wherein an image is displayed on the display device, and wherein at least one of the processes includes of designating a pixel included in the image.  In the same field of endeavor, Ubillos teaches
wherein an image is displayed on the display device, and wherein at least one of the processes includes of designating a pixel included in the image (Ubillos Figs. 1-14; [0052], FIGS. 4A-4E depict examples of schematics of frames in a video clip corresponding to positions of a playhead; the playhead is moved horizontally across thumbnail number 2 in thumbnail group number 3; as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane; scrubbing refers to previewing the contents of one or more thumbnails 205 by moving the cursor over the thumbnail 205; [0067], FIG. 9 depicts an example of a flow chart of a method of scrubbing based on a play speed of a playhead; the playhead can be controlled using the pointing device; by moving the playhead across one or more thumbnails, the frames corresponding to the positions of the playhead are displayed in the preview pane 115; [0039], video in a video clip is stored as a sequence of frames; the preview pane 115 displays frames, wherein a frame is one of the plurality of photographic images in a motion picture; a frame displayed in the preview pane 115 corresponds to a time instant in the video clip; the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input (current playback position); s shown in Fig. 4, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein an image is displayed on the display device, and wherein at least one of the processes includes of designating a pixel included in the image as suggested in Ubillos into Takahashi in view of de los Reyes. Doing so would be desirable because the system can simplify the video editing process and make it user-friendly. Since the tediousness involved in editing is significantly reduced, a user is encouraged to perform improved editing operations on the video content. The quality of the finished video and the confidence of the user in video editing can simultaneously be improved (see Ubillos [0015]).  Additionally, it would provide a convenient interface that allows a user to view desired content in a user-friendly manner.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 14, 15 and 19-22.  
The correction to claim 4 has been approved, and the previous rejection to claim 4 under 35 U.S.C. 112(a) is withdrawn.
Regarding independent claim 1, the Applicant alleges that Takahashi in view of Thompson as described in the previous Office action, does not explicitly teach display first content corresponding to the acquired first position and control the display device to display the UI element at the second position, and to display second content corresponding to the second position, in place of displaying the UI element at the third position, and third content corresponding to the third position, if the calculated distance is less than a predetermined distance value and the calculated time period is less than a predetermined time value, as has 
Specifically, applicant alleges that Takahashi is focused on movement of a particular object, and has nothing whatsoever to do with displaying varying content associated with the varying location of a displayed UI element let alone rendering the variance of such display of varying content contingent on a time/distance analysis of touch-on and touch-off events as claimed.  Examiner respectfully disagrees.  
Takahashi ([0045]) specifically discloses “display unit 16 comprises a liquid crystal display and the like, and has the function for displaying optional display contents”.  Takahashi (Figs. 1-11; [0048], [0051], [0070], [0073], [0095]) further describes the slide bars and sliders as content displayed on the screen and adjustable based on first, second and third positions.  Takahashi (Figs. 1-11; [0049], [0108]) further discloses the slide bars and sliders are to be used to adjust displayed content.  The claims place no limitations on what content must be displayed or how the content must correspond to the first or second positions.  Thus, Takahashi’s displayed content including slide bars and sliders that correspond to first, second, and third positions, which are used to adjust displayed content, are considered to teach first content corresponding to the acquired first position, second content corresponding to the second position, and third content corresponding to the third position.
  Examiner further notes that claim 1 does not require “varying content” or “rendering the variance of such display of varying content”.  Claim 1 includes only recites first content corresponding to the acquired first position, second content corresponding to the second position, and third content corresponding to the third position.  Claim 1 only requires a correspondence not a variance.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “varying content”, “rendering the variance of such display of varying content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similar arguments have been presented for claim 14, 21, and 22 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 4-9, 11-13, and 15-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 14, 21, and 22.  However, as discussed above, Takahashi in view of de los Reyes is considered to teach claims 1, 14, 21, and 22.  Consequently, claims 2, 4-9, 11-13, and 15-20 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143